Citation Nr: 1642686	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-25 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include patellofemoral syndrome, osteoarthrosis, iliotibial band syndrome, and lower extremity subluxation.  

2.  Entitlement to service connection for numbness of the left hand, to include as secondary to service-connected left shoulder impingement syndrome status post impingement release.

3.  Entitlement to service connection for a neck disability to include bulging disc, mild cervical degenerative disc disease, cervical subluxation, and cervical disc herniation as secondary to service-connected left shoulder impingement syndrome status post impingement release.


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife

ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1986 to October 1990; the U.S. Air Force from October 2001 to December 2002, March 2007 to June 2007, and December 2007 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In June 2016 the Veteran presented testimony at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 19, 20.  Subsequently, on June 18, 2016, the Veteran, through his representative, submitted additional evidence in the form of correspondence and medical records from VA and multiple private care providers.  38 U.S.C.A. § 7105 (e) (West 2014) provides that waiver of initial agency of original jurisdiction (AOJ) review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Accordingly, no waiver of review by the AOJ is required.  

The claims for service connection for a right knee patellofemoral syndrome and bulging disc have been recharacterized in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Veteran's service connection claims are characterized as stated on the title page of this decision to encompass all current diagnoses for the complained of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).


FINDINGS OF FACT

1. The Veteran's right knee disability to include patellofemoral syndrome, osteoarthrosis, iliotibial band syndrome, and lower extremity subluxation did not have onset during and was not caused by active service.  

2. The Veteran's left hand numbness did not have onset during and was not caused by active service and was not caused or made worse by service-connected disability.

3. The Veteran's cervical spine disability to include bulging disc, mild cervical degenerative disc disease, did not have onset during and was not caused by active service and was not caused or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability to include patellofemoral syndrome, osteoarthrosis, iliotibial band syndrome, and lower extremity subluxation, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

2. The criteria for service connection for left hand numbness have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

3. The criteria for service connection for a cervical spine disability to include bulging disc, mild cervical degenerative disc disease, cervical subluxation, and cervical disc herniation, have not been met  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA's duty to notify has been satisfied through a notice letter dated in March 2012 with regard to the claims on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded VA examinations in May 2009 and April 2011 to explore the nature and etiology of any right knee disability, and a February 2013 VA examination to explore the nature and etiology of any cervical spine and left hand disability.  The Board finds that the VA opinions obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  "Active service" includes active duty, any period of active duty training (ACDUTRA) in which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) in which the Veteran was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.


A.  Right Knee Patellofemoral Syndrome

The Veteran contends that he first injured his right knee during active duty for training (ACDUTRA) in 1999 and that the injury was treated with Motrin and limited physical duty to include no running and standing limited to 30 minutes.  See Hearing Transcript at 8-9, 21.  Additionally, he contends that his right knee symptoms worsened during his last deployment to Afghanistan in 2008.  Id. at 12-13.  During the June 2016 hearing, the Veteran testified that his right knee became more symptomatic from the additional weight on his joints to include often wearing heavy body armor and carrying a heavy combat load of approximately 120 pounds.  He also stated that he has continued to experience problems from that time to the present.  Id. at 14.  Additionally, the Veteran reported that he did not seek medical treatment during this time because he felt that his right knee was not as significant an injury compared to other service members who were being treated for more severe injuries.  Id. at 16.

Initially, the Board notes that, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the listed diseases and the Veteran has been diagnosed with arthritis.  Here, however, arthritis was neither shown nor noted in service; 38 C.F.R. § 3.303(b) is therefore inapplicable.  Moreover, chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, however, there is neither evidence nor argument that arthritis manifested within the one year presumptive period and entitlement to service connection for a right knee disability is therefore not warranted on this basis.

Relevant post-service treatment records consist of an April 1985 private treatment record from Mercy Hospital, which reflects that the Veteran was treated for a right knee injury with swelling.  He was diagnosed with collateral ligament tear and placed on light duty for 10 days.

The Veteran's personnel records show that he was on ACDUTRA for the period of October 21, 1999 to January 14, 2000.  A December 1999 treatment record shows he presented with complaints of right knee pain with no specific injury and was diagnosed with right knee strain.  The condition was treated with Motrin and temporary duty restriction.  A January 2000 service treatment record reflects right knee strain had improved with regime.  The examiner also noted the Veteran started running and exercising and the pain was returning.  The examination report concluded that the ligament was stable and right knee pain improved.  The diagnosis was right knee pain.  An April 1986 Report of Medical Examination and Report of Medical History, February 1991 Report of Medical Examination and Report of Medical History, and an October 1990 Report of Medical History do not mention any problems with the right knee.  The April 1996 Report of Medical History and April 1997 and April 2002 Reports of Medical Examination reflects normal lower extremity and musculoskeletal system.  The Veteran also indicated that he did not have any swollen or painful joints.

During the period on appeal, post-service, VA medical records from Des Moines VAMC reflect the Veteran received treatment for his right knee disability.  Specifically, a June 2011 VA orthopedic consult shows the Veteran was diagnosed with right knee degenerative joint disease.  On examination, the Veteran reported injuring his knee in 1999 when doing jumping jacks in cold weather.  Consistent with his June 2016 hearing testimony, he also reported symptoms worsened in 2008 when he deployed to Southwest Asia.  Private treatment records also reflect treatment for the right knee.  However, the treatment records do not provide a link between the Veteran's current right knee disability and service.

The Veteran was afforded VA examination of the right knee in May 2009 and April 2011.  Specifically, following examination of the Veteran and review of the claims file, the May 2009 VA examiner opined that the May 2009 MRI identified a remarkable right knee.  The examiner indicated that right knee patellofemoral syndrome with intermittent pain is noted, however the evidence of record did not reveal any ongoing right knee problems other than the 1985 right knee injury prior to service and the 1999 and 2000 service treatment records for right knee strain and pain.  Therefore, the examiner concluded that he was unable to provide an opinion as to etiology of the noted right knee condition without resorting to mere speculation.

On examination in April 2011, the VA examiner diagnosed right idiopathic knee strain that was treated and resolved in service and opined that the Veteran fully recovered from his pre-service injury in 1985.  In fact, the December 1999 and January 2000 service treatment record indicates that right knee strain symptoms were treated and resolved.  In so finding, the examiner concluded that the resolved symptoms did not aggravate or exacerbate the pre-service condition.  In addition, the examiner opined that patellofemoral syndrome is present in both knees and is likely from hip flexor and VMO weakness.  He also determined that the diagnosis of patellofemoral syndrome is based primarily on history.  The examiner further explained that the onset of anterior knee pain may be gradual or acute, and may be precipitated by trauma.  Further, that no consensus exists about the etiology of patellofemoral syndrome or the factors most responsible for causing pain.  The examiner gave an example of direct blows sustained during falls, sports, or motor vehicle accidents, which can injure the patella and surrounding structures and concluded that multiple studies postulate that patellar malalignment resulting in abnormal patellar is the primary cause of patellofemoral syndrome.  This medical opinion is entitled to significant probative weight because the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In contrast, in a September 2013 statement, Dr. J.O., the Veteran's private clinician, opined that based on recent private examination and review of the Veteran's claims file to include the 1985 post-service diagnosis of lateral collateral ligament strain/sprain, the right knee disability is at least as likely as not related to active service and was not aggravated during such service.  In so finding, Dr. J.O. also noted the Veteran's lateral collateral ligament strain/sprain self-resolved without pain or exacerbation until 1999 as noted by the Veteran's service treatment records.  Further, Dr. O. completed a Knee Disability Benefits Questionnaire (DBQ) reflecting the Veteran's diagnoses of osteoarthrosis, iliotibial band syndrome, and lower extremity subluxation.

While Dr. O's report included that that clinician reviewed the Veteran's claims file, the September 2013 opinion did not include consideration of factors that caused or aggravated the Veteran's condition nor did she explain the reasons for her conclusions.  Thus, the September 2013 opinion is of little probative weight as the clinician did not provide a rationale in support of her opinion.  

As noted above, an adequate medical opinion must be based on accurate facts and history and must provide a rationale for its conclusions.  Nieves-Rodriguez, 22 Vet. App. at 300.  Review of the claims folder may heighten the probative value of a medical opinion, as the claims folder generally contains all documents associated with a Veteran's disability claim, such as medical treatment and examination reports and opinions, service records, and statements from the Veteran and possibly other lay witnesses.  Id. at 303.  However, to the extent that the September 2013 private opinion is an opinion linking current right knee disability with service, Dr. O. did not provide any rationale for this opinion.  Thus, the opinion has very low probative value.

In light of the foregoing, the Board finds that service connection for a right knee disability is not warranted.  Evidence against the Veteran's claim includes the April 2011 VA examination and medical opinion.  The April 2011 examiner's report reflects that he reviewed the entire claims file, and opined that the Veteran's right knee disability was not related to the in service diagnosis of right knee strain, which was noted to have improved in service.  The examiner further reasoned that service treatment records document that right knee symptoms resolved.  In so finding, the examiner concluded that service did not aggravate or exacerbate the pre-service knee condition, noting that the May 2009 x-ray identified a remarkable right knee.  In addition, the examiner opined that patellofemoral syndrome is present in both knees and likely from hip flexor and VMO weakness.

The April 2011 VA opinion has significant probative value because it includes an explanation of the bases for the negative opinion, to include based on available medical literature.  Thus, this opinion outweighs Dr. O's September 2013 medical opinion, without rationale, along with the Veteran's more general lay assertions as to the etiology of his current right knee disability.

The Board acknowledges the Veteran's testimony that his right knee symptoms did not resolve in service.  Further, that he did not seek medical treatment for his right knee condition during deployment in Afghanistan when his symptoms worsened because he felt that other soldier's injuries were more severe.  Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; a fact that lessens the value of the explanation as to not seeking medical treatment for knee symptoms.  Specifically, an April 2008 service treatment record reflects the Veteran reported with complaints of difficulty sleeping.  A September 2008 service treatment record reflects that the Veteran reported to medical with complaints of tinnitus.  The examination report indicates the he reported he did not experience symptoms prior to deployment but had been symptomatic since his return.  

In addition, during the June 2013 Board hearing, the Veteran testified that the onset of his right knee injury was in December 1999 and never resolved, however a May 2003, November 2003, November 2004, October 2006, October 2007 and September 2008 Health History Questions/Interval History completed by the Veteran reflects that he circled "no" indicating he had no medical problems or symptoms that were bothering.  An October 2005 Health History Questions/Interval History reflects the Veteran circled "yes" to having recent medical problems and symptoms.  Specifically, the Veteran reported a shoulder injury from active duty but did not indicate any problems with the right knee.  Additionally, a September 2006 service treatment record reflects the Veteran circled "no" indicating no problems with his neck, back, or overall mobility.

Further, the Veteran's service treatment records include several Pre and Post-Deployment Health Assessments.  Specifically, prior to deployment to Qatar, a February 2007 Pre-Deployment Health Assessment reflects that the Veteran checked "no" indicating that he had no current medical problems.  Upon return from Qatar, the Veteran completed a May 2007 Post-Deployment Assessment.  Here, the Veteran checked "no" indicating that he did not have muscle aches or swollen, stiff or painful joints during deployment or currently.  He also indicated that he did not have any medical problems that developed during deployment.
Prior to deployment to Southwest Asia, a February 2007 Pre-Deployment Health Assessment reflects that the Veteran checked "no" indicating that he had no current medical problems.  Upon returning from deployment, the Veteran completed a May 2008 Post-deployment Health Assessment.  Here, he answered "no" to the question of being wounded, injured, assaulted or otherwise hurt during this deployment.  He also answered "no" to having any medical problems that developed during the deployment.

Prior to deployment to Turkey, an April 2000 Pre-Deployment Health Assessment reflects the Veteran checked "no" indicating he had no current medical problems.
Upon return from Turkey, the Veteran completed a May 2000 Post-deployment Health Assessment which indicates he checked "no" to having any unresolved medical problems that developed during deployment.

In this case, it is reasonable to infer that, if the Veteran had continued to have persistent or continuous right knee symptoms after the December 1999 and January 2000 in service complaints and treatment, he would have reported them in service when he completed the multiple Health History Questions/Interval History forms, the multiple pre and post-deployment health assessments, and especially when he returned from Afghanistan, as he testified that during this deployment is when his right knee condition worsened.  Instead, upon returning from Afghanistan, the Veteran completed a May 2008 Post-deployment Health Assessment.  Here, he answered "no" to the question of being wounded, injured, assaulted or otherwise hurt during this deployment.  He also answered "no" to having any medical problems that developed during the deployment.  See Fed.R.Evid. 803 (4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  In other words, because the Veteran did not report any right knee complaints upon return from Afghanistan when he reports that right knee symptoms became worse, nor did he report such symptoms after seeking treatment for tinnitus in September 2008, post-deployment, the Board makes the reasonable inference that he did not have continuous symptoms then.



B. Numbness of the Left Hand

The Veteran contends that he first noticed numbness of the left hand within days after he injured his service-connected left shoulder disability.  Specifically, the fingers of his left hand would become numb and change according to the position of his arms, and also half of the little finger and left hand are numb at all times.  He contends that he has experienced these symptoms since that time to the present.  See Hearing Transcript at 39-43.  In addition, he contends that there is constant numbness in the fourth and fifth fingers of the left hand.  See November 2011 VA Form 21-4138.

An April 2011 VA orthopedic consult shows the Veteran reported with complaints of intermittent tingling and numbness in the left hand.  The Veteran reported that symptoms start with the left shoulder and continue down the arm to the hand.  He also reported having neck pain.  The examiner diagnosed HNP C5-6 on the left with radicular pain, but not significance of neuropathy.  In so finding, the examiner noted the Veteran's report of shoulder injury in service and concluded that it was possible that he injured his neck and not his shoulder.

On VA examination in February 2013, the examiner acknowledged the Veteran's reports of sensory deficit in the 3rd and 4th digits of the left hand and opined that the Veteran's subjective neuropathy in the 3rd and 4th digit distribution was not related to his shoulder impingement.  In so finding, the examination report indicates objective findings for a neuropathy with monofilament testing, however that ulnar nerve distribution would be the 4th and 5th digit, which is not the Veteran's case.  The examiner determined that MRI and x-ray identified no evidence of nerve root impingement or compression and EMG conducted in May 2012 of the lower and upper extremity was completely normal, therefore subjective neuropathy in the 3rd and 4th digit distribution is not related to service-connected shoulder impingement as nerve compression or damage would be apparent on EMG.




C. Neck Condition

The Veteran contends that he possibly injured his neck in service at the time that he injured his service-connected left shoulder disability.  See Hearing Transcript at 39.  

As noted above, service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  

Alternatively, the Veteran has argued that his neck condition was caused or aggravated by his service-connected left shoulder disability, which was granted based on active duty service.  See Hearing Transcript at 36.  Service connection will also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  During the June 2016 hearing the Veteran testified that he never sought medical treatment for a neck condition in service.  However, that his chiropractor informed him that his neck condition is secondary to his service-connected left shoulder disability.  See Hearing Transcript at 32-33.  He also stated that his neck started bothering him in 2007 or 2008 in Afghanistan.  Id. at 33.

A March 2006 treatment record reflects the Veteran reported with complaints of left shoulder pain that he thought was improving on its own until he completed an obstacle course for military duty and experienced pain.  The examination report notes the Veteran denied neck pain and headaches but reported occasional numbness in the left arm.  He was diagnosed with left upper quadrant poor initiation of mid and lower scapular stabilizers during upper extremity activity.

A March 2006 Line of Duty Determination indicates the Veteran injured his left shoulder.  There is no mention of a reported or treated neck injury.

As discussed above, an April 2011 VA orthopedic consult shows the Veteran reported with complaints of intermittent tingling and numbness in the left hand.  The Veteran reported that symptoms start with the left shoulder and continue down the arm to the hand.  He also reported having neck pain.  The examiner diagnosed HNP C5-6 on the left with radicular pain, but not significance of neuropathy.  In so finding, the examiner noted the Veteran's report of shoulder injury in service and concluded that it was possible that he injured his neck and not his shoulder.

A June 2012 VA neurology consult shows an EMG was conducted to determine the etiology of the Veteran's reports of neck and arm pain and numbness.  The consult report indicates the Veteran reported that he was injured five years ago in a training exercise when he was helping a soldier.  Specifically, his arm was jerked down and he experienced pain in the neck and shoulder area.  He also endorsed paresthesia in the 4th and 5th digits of the left hand.  EMG and NCV of the left upper extremity were normal.

A July 2012 VA treatment record from the Des Moines VAMC reflects that imaging identified left foraminal (femoral) stenosis at C5-C6 as well as mild impingement syndrome of the right shoulder.  The examiner concluded that the majority of the Veteran's neck and right shoulder symptoms are the result of his left shoulder disability.  There was no rationale with respect to the opinion.

In contrast, on VA examination in February 2013, the VA examiner opined it was less likely than not that mild cervical degenerative disc disease was incurred in or caused by military service, nor aggravated by the service-connected left shoulder impingement disability.  In so finding, the examiner explained that shoulder impingement is not a cause for degenerative disc disease or arthritis of any joints.  Further, that mild degenerative disc disease is a common finding in any patient over 40 years old.  Additionally, the examiner concluded that bulging disc in the cervical neck was not present.  This medical opinion is entitled to significant probative weight because the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In light of the forgoing the Board finds that entitlement to service connection for a right knee disability, neck disability, and left hand disability is not warranted under any reasonably raised theory.  Based on the foregoing, the Board also finds that the most probative evidence of record shows that the Veteran's cervical spine disability and left hand disability are not related to service or proximately due to or the result of service-connected left shoulder impingement.  Specifically, the February 2013 medical examiner opined that  mild degenerative disc disease is a not only a common finding in any patient over 40 years old, but shoulder impingement is not a cause for degenerative disc disease or arthritis of any joints.  With respect to the left hand disability, the February 2013 VA examiner determined that MRI and x-ray identified no evidence of nerve root impingement or compression and also that EMG conducted in May 2012 of the lower and upper extremity was completely normal, therefore subjective neuropathy in the 3rd and 4th digit distribution is not related to service-connected shoulder impingement as nerve compression or damage would be apparent on EMG.

On the contrary, in a September 2013 statement, Dr. J.D., the Veteran's private clinician, indicates that she has been the Veteran's primary chiropractic physician since August 2011 and reviewed the entire claims file.  Noting that the Veteran underwent recent private examination to support an opinion, Dr. O. found it was more likely than not that the Veteran's conditions of mononeuritis of the ulnar nerve, brachial plexus syndrome, shoulder impingement syndrome, and late effect of sprain/strain of the acromioclavicular joint were due to his injury sustained in service.  In support of the opinion, Dr. O. completed a September 2013 Peripheral Nerves Conditions DBQ and Neck DBQ, which notes the Veteran's reports that following a 2005 shoulder injury in service he developed left hand numbness following medication to treat shoulder pain.  Further, Dr. O. noted a history of neck pain with a possible relation to the 2005 in service shoulder injury.

The Board finds the February 2013 VA examiner's opinions more probative than the September 2013 private opinion.  As discussed above, an adequate medical opinion must be based on accurate facts and history and must provide a rationale for its conclusions.  Nieves-Rodriguez, 22 Vet. App. at 300.  Review of the claims folder may heighten the probative value of a medical opinion, however, in her September 2013 private opinion, Dr. O. did not provide a rationale to support her opinion.  See id. at 303.  Thus, although Dr. O is competent to provide an etiology opinion and reviewed the claims file, her opinion has very low probative value.  Whereas, the April 2011 and February 2013 VA opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  

Conclusion 

Other than the Veteran's statements, there is also no indication of a direct link between the Veteran's current disabilities and service.  There is no medical evidence providing a nexus to service.  The Veteran contends that there is a relationship between his current right knee disability, left hand disability, and cervical spine disability and military service.  His wife also offered testimony in this regard.  There is no indication that the Veteran or his wife has medical expertise.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Laypersons are competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Board acknowledges the testimony of the Veteran's wife with respect to the symptoms of his conditions and their impact on his daily activities.  The Board finds the Veteran and his wife statements with respect to his conditions since service are considered to be competent and credible.  However, their statements as to the etiology of current right knee, left hand, and cervical spine conditions is in reference to an internal medical process which extends beyond relatively simple medical questions that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board thus finds these lay nexus statements to not be competent evidence.  The Board finds that the specific, reasoned opinions of the April 2011 and February 2013 VA examiners are of greater probative weight than the Veteran's and the Veteran's wife general lay assertions.  The weight of the evidence is thus against a relationship between the right knee, left hand, and cervical spine disabilities and service.  

For all of the above reasons, the preponderance of the evidence is against granting service connection for a right knee disability, left hand disability, or cervical spine disability under any reasonably raised theory.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee disability to include patellofemoral syndrome, osteoarthrosis, iliotibial band syndrome, and lower extremity subluxation is denied.

Service connection for numbness of the left hand, to include as secondary to service-connected left shoulder impingement syndrome status post impingement release is denied.

Service connection for a cervical spine disability, to include bulging disc, mild cervical degenerative disc disease, cervical subluxation, and cervical disc herniation as secondary to service-connected left shoulder impingement syndrome status post impingement release is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


